The defendant was convicted of stealing thirteen sheep, the property of J.H. Beauchamp, and he appeals.
The only assigned error argued by counsel is that the verdict is contrary to the evidence. The purport of his contention is that the court should "carefully consider the transcript of the evidence, the objections *Page 69 
of counsel for appellant, and the rulings of the court thereon," and determine whether the jury's verdict is sustained by the evidence. It is an appeal to this court to weigh the evidence and substitute the court's verdict for that of the jury. This is contrary to the practice that has obtained in this court right along from the beginning, and should be so well known to the members of the bar as that they should refrain from bringing cases here when that is the only question involved.
But could we be persuaded to overlook the settled rule and assume the functions of the jury, in this case there is no chance to disagree with the jury. The evidence conclusively shows that J.H. Beauchamp had, on his ranch near Cashion, this county, thirteen hand-raised pet lambs, about six months old on August 23, 1923, when they were stolen; that one of them was very small, having been stunted by having one of its eyes poked out with a wire; another was spotted, plainly so, under the surface of the wool, and they were all gentle and accustomed to crawling under automobiles and had therefore scattered over their backs greasy spots where they had come in contact with the greasy parts of the machine.
Mr. Beauchamp heard his dog barking on the night of the 23d of August and on the 24th discovered these lambs were gone, could not be found around the premises where they usually ranged. On August 25th he went to Phoenix and found his lambs, or twelve of them, in the possession of the Phoenix Meat Company, mixed with other sheep from among which he picked out his. Thomas C. Smith testified he bought the twelve lambs from defendant, at the latter's place near Glendale, on August 24th, paying therefor by check $35; that one Tom Pettit and defendant helped him load the sheep, *Page 70 
and that he then took them to Phoenix, and delivered them to the Phoenix Meat Company. This evidence was all strongly corroborated.
Defendant claims that he was the victim of a frame-up, but the jury failed to follow him, and so must we.
The case is so one-sided and so free from error that we wonder why it is here.
Judgment affirmed.
McALISTER, C.J., and LYMAN, J., concur.